Citation Nr: 1130897	
Decision Date: 08/19/11    Archive Date: 08/29/11

DOCKET NO.  04-09 366	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for lumbosacral disc disease, to include as secondary to service-connected bilateral pes planus.

2.  Entitlement to an increased rating for bilateral pes planus, currently evaluated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Shabnam Keyvan



INTRODUCTION

The Veteran had active service from June 1946 until January 1947.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2002 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which in pertinent part, denied a disability evaluation greater than 10 percent for the service-connected bilateral pes planus, and denied service connection for lumbosacral disc disease.  The Veteran appealed this decision to BVA, and the case was referred to the Board for appellate review.  

In an October 2006 Board decision, the Veteran's claim was remanded for further procedural and evidentiary development.  Specifically, the Board directed the RO to provide the Veteran with a corrective notice letter which satisfied all the notice obligations set forth under Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The Board also instructed the RO to contact the appropriate authorities and request verification of the Veteran's dates of oceangoing service as a Merchant Marine as well as information regarding the Veteran's in-service jobs on oceangoing vessels and his potential exposure to asbestos.  The remand further directed the RO to provide the Veteran with a VA podiatric examination to determine the severity of his bilateral pes planus.  Pursuant to the October 2006 remand, the Board sent the Veteran appropriate notification letters dated in November 2006 and March 2007 which satisfied all the Veterans Claims Assistance Act of 2000 (VCAA) notice obligations pursuant to Dingess and further explained how VA determines disability ratings and effective dates.  Information regarding the Veteran's dates of oceangoing service was also obtained.  

Unfortunately, the RO failed to provide the Veteran with an updated VA examination to determine the current nature and severity of his service-connected bilateral pes planus.  Also, additional medical information was obtained regarding the Veteran's lumbosacral disc disease, but the RO failed to adjudicate this issue in the June 2009 Supplemental Statement of the Case (SSOC).  Therefore, in September 2009, the Board remanded the Veteran's claims and requested that the RO schedule the Veteran for a VA examination to determine the severity of his service-connected bilateral pes planus, and to then readjudicate this claim as well as his claim seeking service connection for lumbosacral disc disease, as secondary to the service-connected bilateral pes planus.  The podiatric examination was completed in January 2010, and a copy of the VA examination report has been associated with the Veteran's claims file.  The Appeals Management Center (AMC) subsequently readjudicated both claims in April 2011, when a Supplemental Statement of the case (SSOC) was issued.  As such, the Board finds that the RO completed the development requested in the September 2009 Board remand and complied with the remand instructions.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  The case has since been returned to the Board for appellate review. 

Unfortunately, a remand of the Veteran's claim seeking service connection for lumbosacral disc disease, to include as secondary to service-connected bilateral pes planus is necessary.  The Board regrets the delay caused by this remand.  After a thorough review of the claims file, however, the Board finds that further evidentiary development of this issue is necessary prior to a final adjudication of the claim.  Accordingly, the issue of entitlement to service connection for lumbosacral disc disease, to include as secondary to service-connected bilateral pes planus is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.

Please note that this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable disposition of the increased rating issue adjudicated herein has been obtained.  

2.  The service-connected bilateral pes planus is not productive of severe acquired flatfloot with objective evidence of marked deformity (pronation, abduction, etc.), accentuated pain on manipulation and use, indication of swelling on use, and characteristic callosities.  


CONCLUSION OF LAW

The criteria for a disability rating in excess of 10 percent for bilateral pes planus have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.14, 4.22, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5276 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

Upon receipt of a substantially complete application for benefits, VA must notify the claimant what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence that claimant is expected to provide.  

Further, in Dingess v. Nicholson, 19 Vet. Ap. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that, upon receipt of an application for a service connection claim, VA is required to review the evidence presented with the claim and to provide the claimant with notice of what evidence not previously provided will help substantiate his/her claim.  See also 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  Specifically, VA must notify the claimant of what is required to establish service connection and that a disability rating and effective date for the award of benefits will be assigned if service connection is awarded.  
The Veteran filed his claim seeking an increased rating for his service-connected bilateral pes planus in March 2002.  A letter dated in April 2002 satisfied the duty to notify provisions concerning an increased rating claim.  In particular, the correspondence informed the Veteran of the need for evidence of a worsening of his service-connected bilateral foot disability.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio, at 187.  See also Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009) (VCAA notice in a claim for increased rating need not be "veteran specific").  The Veteran was provided with notice of how disability ratings and effective dates are determined in the November 2006 and March 2007 letters, after the initial adjudication of the Veteran's claim.  

Although the November 2006 and March 2007 letters were not sent prior to initial adjudication of the Veteran's claim, this was not prejudicial to him, because he was subsequently provided adequate notice and was provided over four years to respond with additional argument and evidence and also because the claim was readjudicated and additional supplemental statements of the case (SSOCs) were provided to the Veteran in June 2009 and April 2011.  See Prickett v. Nicholson 20 Vet. App. 370 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as an SOC or SSOC, is sufficient to cure a timing defect).  

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's service treatment records and VA medical records are in the claims file and were reviewed by both the RO and the Board in connection with the Veteran's claim.  Indeed, neither the Veteran nor his representative have referenced outstanding records that they wanted VA to obtain or that they felt were relevant to his claim.  

The duty to assist also includes obtaining a medical examination/opinion when such is necessary to make a decision on the claim, as defined by law.  Pursuant to the October 2006 and September 2009 Board remands, a VA examination concerning the Veteran's bilateral foot disability was obtained in January 2010.  38 C.F.R. § 3.159(c)(4).  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA examination obtained in this case is adequate, as it was predicated on a review of the Veteran's medical records, an interview with the Veteran, and a discussion of his medical history, and the examination fully addresses the rating criteria that is relevant to rating the disability in this case.  Thus, there is adequate medical evidence of record to make a determination in this case.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination concerning the issue adjudicated herein has been met.  38 C.F.R. § 3.159(c)(4).  

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome here, the Board finds that any such failure is harmless.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

II.  Merits of the Claim

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  38 C.F.R. § 4.7.  

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41.  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  While the regulations require review of the recorded history of a disability by the adjudicator to ensure a more accurate evaluation, the regulations do not give past medical reports precedence over the current medical findings.  Where an increase in the disability rating is at issue, the "present level" of the Veteran's disability is the primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, where VA's adjudication of an increased rating claim is lengthy, a claimant may experience multiple distinct degrees of disability that would result in different levels of compensation from the time the increased rating claim was filed until a final decision on that claim is made.  Thus, VA's determination of the "present level" of a disability may result in a conclusion that the disability has undergone varying and distinct levels of severity throughout the entire time period the increased rating claim has been pending.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portray the anatomical damage and the functional loss with respect to all of these elements.  In evaluating disabilities of the musculoskeletal system, it is necessary to consider, along with the scheduler criteria, functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement, and weakness.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated innervation, or other pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40.  Pain on movement, swelling, deformity or atrophy of disuse as well as instability of station, disturbance of locomotion, interference with sitting, standing and weight bearing are relevant considerations for determination of joint disabilities.  38 C.F.R. § 4.45.  Painful, unstable, or malaligned joints, due to healed injury, are entitled to at least the minimal compensable rating for the joint.  38 C.F.R. § 4.59.  

Here, the Veteran's bilateral pes planus is currently assigned a 10 percent rating under 38 C.F.R. §4.71a, Diagnostic Code 5276.  Pursuant to that diagnostic code, a 10 percent rating is assigned for moderate unilateral or bilateral symptoms to include weight bearing line over or medial to the great toe, inward bowing of the Achilles tendon, and pain on manipulation and use of the feet.  A 20 percent rating is assigned for unilateral severe symptoms to include objective evidence of marked deformity (pronation, abduction, etc.), accentuated pain on manipulation and use, indication of swelling on use, or characteristic callosities.  If these same symptoms are bilateral in nature, a 30 percent evaluation is warranted.  Pronounced acquired flatfoot with marked pronation, extreme tenderness of plantar surfaces of the feet, marked inward displacement and severe spasm of the tendo achillis on manipulation, not improved by orthopedic shoes or appliances that are unilateral in nature warrants a 30 percent evaluation and, if bilateral in nature, a 50 percent evaluation is warranted.  

Words such as "moderate" and "marked" are not defined in the Rating Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6.  The Board observes in passing that "moderate" is defined as "of average or medium quality, amount, scope, range, etc."  See Webster's New World Dictionary, Third College Edition (1988) 871.  "Marked" is defined as "noticeable; obvious; appreciable; distinct; conspicuous."  Id. at 828.  

The Board notes that there are additional diagnostic codes for the evaluation of foot disabilities.  However, Diagnostic Codes 5279-5282 have maximum rating criteria of 10 percent, so the Veteran could not receive a higher rating under these codes.  In addition, Diagnostic Codes 5277-5278 and 5283-5284 are not for application as there is no evidence of pes cavus or bilateral weak foot, nor is there any evidence of foot injuries or malunion or nonunion of the tarsal or metatarsal bones.  

In considering the evidence of record under the laws and regulations as set forth above, the Board finds that the Veteran is not entitled to a rating in excess of 10 percent for his service-connected feet.  Severe acquired flatfoot with objective evidence of marked deformity (pronation, abduction, etc.), pain on manipulation and use accentuated, indication of swelling on use, and characteristic callosities  have not been shown.  

In this regard, VA treatment records dated from July 2002 to May 2008 include a number of podiatry consultation reports which reflect the Veteran's complaints of painful toenails.  During the July 2002 consultation, the Veteran complained that the area behind his right heel bothered him and ached "more than others."  He explained that this area was exacerbated upon footgear and ambulation, and he wears "tulli heel cups and shoes [which] help him."  A pain reassessment report indicates that the Veteran's pain was located in his feet, and, on a scale of one to ten (with one being the least level of pain and ten being the most), the Veteran rated his pain at a five.  VA medical records dated from November 2007 to May 2008 focus on the Veteran's complaints of and treatment for his toenails.  According to the Veteran, he is unable to care for his nails himself due to his back problems, and, on a scale of one to ten, he rates his pain at a two or three.  Upon physical examination, the treatment providers observed that the "[m]edial and [l]ateral borders of the hallux BL [were] incurvated" and diagnosed the Veteran with onychomycosis and onychocryptosis.  See VA treatment records dated November 2007, February 2008, and May 2008.  These records center around the Veteran's toenail condition and treatment for said condition, and are clear for any discussion of or treatment for his bilateral pes planus.  

More recent VA treatment records dated in July 2009 and August 2009 reflect the Veteran's complaints of "trophic changes" on his right heel after a six week hospital stay.  During these visits, the Veteran expressed concern that these changes could lead to the development of sores on his heel, and it was noted that he used "bunny boots" while in bed and had been prescribed with special orthopedic shoes.  Physical examination of the right heel revealed "sub dermal evidence of possible broken vessels with larva migrans appearance...."  He was diagnosed with trophic skins changes of the right heel.  

Pursuant to the October 2006 and September 2009 Board remands, the Veteran was afforded a VA podiatry examination in January 2010.  The examiner observed that multiple podiatry visits throughout the years reflected treatment for the Veteran's onychocryptosis and were absent any records documenting treatment for his pes planus.  With respect to his left foot symptoms, the Veteran complained that he experiences heat while standing, and fatigability and lack of endurance while standing and walking.  He did not identify any additional symptoms, to include pain, swelling, redness, or weakness in the left foot.  According to the Veteran, the heat arises on the bottom of his left foot, and he experiences fatigability in the entire foot.  With respect to his right foot symptoms, he complained of pain and swelling while standing, walking, and at rest, and redness while standing and walking.  However, he did not identify any additional symptoms, to include heat, stiffness, fatigability, weakness or lack of endurance in this foot.  He explained that the pain and swelling was located in the dorsum of the right foot, and the redness was in the anterior portion of his ankle.  According to the Veteran, due to his bilateral foot condition, he is unable to stand longer than a few minutes, and he is unable to walk more than a few yards.  He reported to wear corrective shoes as well as orthotic inserts in his shoes which did tend to help with his foot symptoms.  

Upon physical examination of the left foot, the examiner observed no evidence of painful motion, swelling, tenderness, instability, weakness or abnormal weight bearing.  The alignment of the Achilles was shown to be normal during both weight bearing as well as non weight bearing, and there was no sign of malalignment in the midfoot region.  The examiner observed no evidence of pronation, and noted the presence of an arch on non weight bearing and weight bearing.  No evidence of pain on manipulation was indicated.  According to the examiner, the Veteran had a left heel valgus of 5 degrees which was correctible by manipulation and the weight bearing line was located over the great due.  Physical examination of the right foot revealed no evidence of painful motion, swelling, tenderness, instability, weakness or abnormal weight bearing, and alignment of the Achilles was shown to be normal during both weight bearing as well as non weight bearing.  In addition, there was no sign of malalignment in the midfoot region.  The examiner observed a moderate level of pronation and noted that an arch was present on non weight bearing but not present on weight bearing.  No evidence of pain on manipulation was indicated.  The Veteran had a right heel valgus of 10 degrees which was correctible by manipulation.  With respect to whether the Veteran's feet exhibited any skin or vascular abnormalities, the examiner only observed diminished peripheral pulses in both feet.  

The Veteran also underwent several X-rays of his bilateral feet, the results of which revealed findings of a hallux valgus deformity, a pes planus deformity, moderate diffuse degenerative changes and calcaneal spurs in both the right and left foot.  Based on his discussion with, and physical evaluation of the Veteran, the examiner diagnosed the Veteran with pes planus and explained that this condition did not have any effect on his ability to participate in certain recreational activities, but did have a mild effect on his ability to bathe, feed and dress himself, as well as a moderate effect on his ability to drive, groom and exercise.  The examiner did not comment as to how the Veteran's service-connected disability has affected his ability to carry out his occupational duties because the Veteran voluntarily retired in 1993.  

An October 2010 podiatry note reflects the Veteran's skin condition on his right heel, diagnosed as "probable larva migrans...", had heeled and resolved without problem.  The treatment provider did not identify any open lesions or ulcerations on either the left heel or the right heel.  

The Board acknowledges objective evidence of pronation in the right foot.  However, the level of pronation was described as moderate rather than marked.  In addition, the objective evidence did not demonstrate that the Veteran experienced painful motion, swelling, tenderness, instability or weakness in either foot upon physical examination.  Furthermore, there was no evidence of pain on manipulation or swelling during use, nor were there any findings of characteristic callosities in the bilateral feet.  Based on the evidence of record, the Board finds that the preponderance of the evidence does not more nearly approximate the criteria for a rating in excess of 10 percent for the service-connected bilateral pes planus.  

The Board has also considered the provisions of 38 C.F.R. §§ 4.40, 4.45, 4.59, and the holdings in DeLuca.  However, an increased evaluation for the Veteran's pes planus is not warranted on the basis of functional loss due to pain or weakness in this case, as the Veteran's symptoms are supported by pathology consistent with the assigned 10 percent rating, and no higher.  In this regard, the Board observes that the Veteran has complained of pain, swelling, redness, and limitations on standing and walking.  However, these symptoms are already contemplated in the assigned rating, and the Veteran's complaints do not, when viewed in conjunction with the medical evidence, tend to establish weakened movement, excess fatigability, or incoordination to the degree that would warrant an increased evaluation.  Therefore, the Board finds that the preponderance of the evidence is against an evaluation in excess of 10 percent for this service-connected bilateral foot disability.  38 C.F.R. §§ 4.7, 4.71a Diagnostic Code 5276.  

Additionally, the record contains no evidence showing that the Veteran is entitled to a higher rating for his bilateral foot disorder at any point during the instant appeal.  Accordingly, staged ratings are not appropriate.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  Thus, the Board finds that the current 10 percent evaluation for the Veteran's service-connected bilateral pes planus is appropriate for the entire appeal period.  

The Board has also considered the potential application of other various provisions, including 38 C.F.R. § 3.321(b)(1), for exceptional cases where schedular evaluations are found to be inadequate.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  According to the regulations, an extraschedular disability rating is warranted upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular scheduler standards.  38 C.F.R. § 3.321(b)(1) (2010); Fanning v. Brown, 4 Vet. App. 225, 229 (1993).  

In Thun v. Peake, 22 Vet. App. 111, 115-116 (2008), the Court set forth a three-step inquiry for determining whether a Veteran is entitled to an extraschedular rating.  First, as a threshold issue, the Board must determine whether the Veteran's disability picture is contemplated by the rating schedule.  If so, the rating schedule is adequate and an extraschedular referral is not necessary.  If, however, the Veteran's disability level and symptomatology are not contemplated by the rating schedule, the Board must turn to the second step of the inquiry, that is, whether the Veteran's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  These include marked interference with employment and frequent periods of hospitalization.  Third, if the first and second steps are met, then the case must be referred to the VA Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.  

Here, the evidence of record does not reflect that the Veteran's bilateral foot disability picture is so exceptional as to not be contemplated by the rating schedule.  There is no unusual clinical picture presented, nor is there any other factor which takes the disability outside the usual rating criteria.  The rating criteria for the Veteran's service-connected bilateral foot disability contemplate his symptoms, including pain and restricted movement, and there are no symptoms left uncompensated or unaccounted for by the assignment of a schedular rating.  As such, the threshold issue under Thun is not met and any further consideration of governing norms or referral to the appropriate VA officials for extraschedular consideration is not necessary.

In short, the evidence does not support the proposition that this service-connected disability presents such an exceptional or unusual disability picture as to render impractical the application of the regular scheduler standards and to warrant the assignment of an extraschedular rating under 38 C.F.R. § 3.321(b)(1) (2010).  Thus, referral of this issue to the appropriate VA officials for consideration of an extraschedular evaluation is not warranted.  


ORDER

An evaluation in excess of 10 percent for bilateral pes planus is denied.  


REMAND

The law provides that VA shall make reasonable efforts to notify a claimant of the evidence necessary to substantiate a claim and requires VA to assist a claimant in obtaining that evidence.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2010).  Such assistance includes providing the claimant a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on a claim.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2010).  

The Veteran is currently service connected for bilateral pes planus and contends that his current back disorder arose as a result of the service-connected pes planus.  See March 2002 claim.  

Under section 3.310(a) of VA regulations, service connection may be established on a secondary basis for a disability which is proximately due to or the result of service- connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  Where a service-connected disability aggravates a nonservice-connected condition, a veteran may be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation.  Allen, 7 Vet. App. at 448.  Temporary or intermittent flare-ups of symptoms of a condition, alone, do not constitute sufficient evidence of aggravation unless the underlying condition worsened.  Cf. Davis v. Principi, 276 F. 3d 1341, 1346-47 (Fed. Cir. 2002);  Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).  

In the present appeal, the Veteran submitted numerous VA treatment records dated from October 1995 to March 2011 which reflect ongoing treatment for, and multiple diagnoses of, his lumbar spine disability.  An October 1995 magnetic resonance imaging (MRI) of the lumbar spine revealed minimal discogenic narrowing at the L4-L5 disc region.  A November 1995 reading of the October 1995 films showed there to be a large disc protrusion at the L4-5 level, "asymmetric to the right and extending into the right L4-5 neural foramen," as well as "impingement on the thecal sac and L5 nerve roots bilaterally, and the L4 nerve root on the right as it enters the L4-5 neural foramen," and a "[c]entral disc bulge at the L3-4 level impinging on the L4 nerve roots bilaterally."  Report of the June 1998 spine MRI reflects findings of discogenic disease at L4-5 and L5-S1, as well as degenerative arthritis at the apophyseal joints from L5-S1 bilaterally.  Report of the May 2004 lumbar spine MRI shows evidence of generalized disc degeneration in the lumbar discs "with loss of signal in the discs and moderate narrowing of the disc spaces."  In January 2007, the Veteran was diagnosed with lumbar spinal stenosis at L2-L5 and underwent a lumbar decompression at L2-3, L3-4, and L4-5 disc levels.  

The remainder of the Veteran's post-service medical records reflect continuing complaints of, and treatment for, his back condition.  According to the Veteran, while he experienced some level of relief from his back symptoms after the January 2007 surgery, his back pain re-emerged six weeks later and began to radiate to his lower extremities.  See October 2007 Orthopedic Consultation report.  The June 2008 operative reports reflects that the Veteran was diagnosed with lumbar post laminectomy syndrome at L2-5 and underwent a bilateral lumbar facet block at the L2-3, L3-4 and L4-5 disc regions.  Notations from a January 2011 Orthopedic Surgery Post-Operative report indicate the Veteran subsequently underwent a lumbar instrumented fusion at the L2-L5 disc region with pedicle screw fixation in April 2009.  A CAT scan of the lumbar spine was performed in April 2009, the results of which showed a mild disc bulge at L1-2, and diffuse disc bulges at L2-3, L3-4, L4-5 and L5-S1.  He was seen again in November 2010 with complaints of ongoing back pain, and the physician recommended adding the L5-S1 to his fusion "in order to stand any chance of eradicating his pain."  Findings from the March 2011 MRI of the lumbar spine revealed a broad based disc bulge at the L5-S1 disc region which extended into "the neural foramina and far lateral margin of the disc on the right contacting the exiting right L5 nerve root."  The MRI report also reflected a broad-based disc bulge and moderate to severe bilateral facet hypertrophy at the L4-L5 disc regions, a broad-based disc-ridge complex at the L3-4 and L2-3 disc regions, and a broad base disc bulge at the L1-2 disc region.  The impression derived from this MRI indicates multilevel degenerative and postoperative changes.

The Board notes that secondary service connection requires (1) medical evidence of a current disability; (2) a service-connected disability; and (3) medical evidence of a nexus between the service-connected disease or injury and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).  As discussed above, the Veteran is currently service-connected for bilateral pes planus, and medical records reflect diagnoses of discogenic disease and degenerative arthritis in his lumbar spine.  The remaining question, therefore, is whether there is medical evidence of a relationship between the current disability and the service-connected disability.  At this juncture, the Board finds that the evidence of record is insufficient to render a determination regarding the etiology of the Veteran's lumbosacral disc disease.  

The duty to assist includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law. The case of McLendon v. Nicholson, 20 Vet. App. 79 (2006), held that an examination is required when (1) there is evidence of a current disability, (2) evidence establishing an "in-service event, injury or disease," or a disease manifested in accordance with presumptive service connection regulations occurred which would support incurrence or aggravation, (3) an indication that the current disability may be related to the in-service event, and (4) insufficient evidence to decide the case.  

As the record is unclear as to the origination of the Veteran's lumbar spine disability, the Veteran should be afforded a VA examination to determine in particular whether his back disability is related to his service-connected bilateral pes planus, or is otherwise related to his military service.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1.  The Veteran should be scheduled for an appropriate VA examination to determine the nature, extent, and etiology of his lumbar spine disability.  The claims folder should be made available to the examiner for review in conjunction with the examination.  It should be noted in the report whether the claims folder was reviewed.  

The examiner should offer an opinion as to the likelihood (likely, unlikely, at least as likely as not) that the Veteran's lumbar spine disability is causally or etiologically related to service.  If not, the examiner should opine as to the likelihood (likely, unlikely, at least as likely as not) that the Veteran's lumbar spine disability was caused, or aggravated by, his service-connected bilateral pes planus.  

Aggravation is defined for legal purposes as a permanent worsening of the underlying condition beyond the natural progress of the disorder, versus a temporary flare-up of symptoms.  If the examiner determines that the Veteran's lumbar spine disability was aggravated by the service-connected bilateral pes planus, the examiner should identify the level of disability caused by the service-connected bilateral pes planus, to the extent possible.  

The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of the conclusion as it is to find against it.

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  

2.  Following completion of the above, re-adjudicate the issue of entitlement to service connection for lumbosacral disc disease, to include as secondary to service-connected bilateral pes planus.  If the decision remains in any way adverse to the Veteran, he and his representative should be provided with a supplemental statement of the case (SSOC).  An appropriate period of time should be allowed for response.  

No action is required of the Veteran until he is notified by the RO; however, the Veteran is advised that failure to report for any scheduled examination may result in the denial of his claim.  38 C.F.R. § 3.655 (2010).  The Veteran has the right to submit additional evidence and argument on the matter that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


